PER CURIAM.
The mandate of the Supreme Court of the United States (300 U.S. 37, 57 S.Ct. 324, 81 L.Ed. 491), directing that.the judgment of this court heretofore entered in this cause on March 17, 1936, be reversed, and that the decision of the United States Board of Tax Appeals be affirmed, having been received and filed, it is ordered and adjudged by this court that the said judgment of this court heretofore entered on March 17, 1936 [83 F.(2d) 4], be, and the same is hereby, vacated. It is further ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered in this cause on December 5, 1934, be, and the same is hereby, affirmed.